IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60815
                         Summary Calendar



THEATRICE TAYLOR,

                                         Plaintiff-Appellant,

versus

MARSHALL DURBIN FOOD CORPORATION,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                  USDC No. 2:99-CV-12-PG
                       --------------------
                            May 3, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Theatrice Taylor (“Taylor”) appeals the district court’s grant

of summary judgment in favor of Marshall Durbin Food Corporation

(“Marshall Durbin”) on all claims.   She contends that the district

court (1) erred in finding that Plaintiff failed to timely file her

sexual harassment/discrimination claim with the Equal Employment

Opportunity Commission (EEOC); (2) erred in finding that Plaintiff



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
failed to establish that Marshall Durbin retaliated against her in

violation of Title VII; and (3) erred in finding that Plaintiff’s

state-law claim of intentional infliction of emotional distress was

preempted by the Labor Management Relations Act (“LMRA”) and that

no genuine issue of material fact existed regarding this claim.

     After carefully reviewing the record and briefs of both

parties, we find that Taylor’s first and third contentions are

clearly without merit.      The district court’s October 3, 2001 order

correctly concluded that Taylor failed to timely file her sexual

harassment/discrimination claim with the EEOC and that Taylor’s

state law claim of intentional infliction of emotional distress was

preempted by the LMRA.      Therefore, we affirm the district court’s

grant of summary judgment on Taylor’s sexual harassment claim and

intentional infliction of emotional distress claim for essentially

the same reasons stated in the district court’s October 3, 2001

order.     We also find that the district court properly granted

summary    judgment    in   favor      of   Marshall    Durbin    on   Taylor’s

retaliation claim. However, because the retaliation claim presents

a much closer question than the other two claims, we will discuss

the retaliation claim in greater detail.

I.   FACTUAL BACKGROUND

     Taylor was a long-time employee at Marshall Durbin.                At some

point,    she   was   subjected   to    unwelcome      sexual   advances   by   a

supervisor, Katherine Smith (“Smith”).              Taylor alleges that she



                                        2
complained of these unwelcome advances to the human resources

director at the plant to no avail.      However, on March 27, 1997, she

reported the harassment through a hotline at Marshall Durbin’s

facility in Birmingham.    The company subsequently investigated the

allegations   and   ultimately   terminated   Smith    for   inappropriate

conduct on April 16, 1997.

      After Smith was terminated, Taylor asserts that her co-workers

and supervisors were hostile towards her because she had been the

moving force behind the firing of Smith.       Consequently, she filed

a sexual harassment and hostile work environment charge with the

EEOC on October 17, 1997.    On October 24, 1997, Taylor declined to

follow a supervisor’s order and was taken to a meeting to discuss

the problem with the supervisor.        The meeting included the plant

personnel manager and the company president.          During the meeting,

Taylor allegedly engaged in loud, hostile behavior.            On October

27, 1997, Marshall Durbin fired her for alleged insubordination

relating to the events which transpired on October 24.

II.   STANDARD OF REVIEW

      We review the district court’s grant of summary judgment on

the retaliation claim de novo, applying the same standards as the

district court.     Ehrlicher v. State Farm Ins. Co., 171 F.3d 212,

214 (5th Cir. 1999).

III. ANALYSIS

      Taylor’s retaliation claim comes in two forms.         First, Taylor


                                    3
alleges that she was ostracized and treated unfairly by her co-

workers and supervisors because they held a grudge against her for

taking   action   which   ultimately   led    to    Smith’s   termination.1

Second, Taylor claimed she was terminated on October 27, 1997 for

filing the October 17, 1997 EEOC charge.           It is this second claim

that we now address.

     Evans v. City of Houston, 246 F.3d 344 (5th Cir. 2001)

reiterated the standard for evaluating a Title VII retaliation

claim in a summary judgment context.           First, a plaintiff must

satisfy her prima facie case by showing that (1) that she engaged

in activity protected by Title VII; (2) that an adverse employment

action occurred; and (3) that a causal link existed between the

protected activity and the adverse employment action.2         Id. at 352.

Once the plaintiff has satisfied her prima facie case, the employer

must produce evidence of a legitimate, non-retaliatory reason for

its decision. If the employer meets this burden of production, the

inference of discrimination produced by the plaintiff’s prima facie

showing then drops from the case.            At this point, to survive

summary judgment, the plaintiff must produce sufficient evidence

from which a reasonable fact-finder could conclude that the adverse


     1
        We deem this “ostracism” claim to be unpersuasive as
explained by the district court’s October 3, 2001 order and
therefore will not address it.
     2
       The “causal link” requirement in prong three of the prima
facie case is not as stringent as the “but for” standard. Long v.
Eastfield College, 88 F.3d 300, 305 n.4 (5th Cir. 1996).

                                   4
employment action would not have occurred “but for” her protected

conduct.    Id. at 354.   To make this showing, the plaintiff can

introduce evidence to prove that the legitimate, non-retaliatory

reason offered by the employer for the adverse employment action is

merely a pretext for the unlawful retaliatory action.   Id. at 354-

55.

      In the instant case, it is undisputed that Taylor filed an

EEOC charge on October 17, 1997 and was fired on October 27, 1997.

Because of the close temporal connection, we presume that Taylor

satisfied her prima facie case.      However, Marshall Durbin has

presented substantial evidence to prove that it fired Taylor on

October 27, 1997 for a legitimate, non-discriminatory reason,

insubordination and threatening the company president on October

24, 1997.

      As we see it, Taylor has not presented sufficient evidence

from which a reasonable juror could infer that Taylor would not

have been fired from her job at Marshall Durbin “but for” her

filing of the EEOC charge.     Taylor does not dispute that she

disobeyed an order from her supervisor, yelled loudly at various

supervisors and the president of the company, and told the company

president that “[y]ou got supervisors walking around here with

chips on their shoulder that’s going to get knocked off.”   When the

company president asked “who was going to knock the chip off,”

Taylor implied that she would “knock the chip off.”          By all


                                 5
accounts except hers, Taylor then asked the president if she knew

her name.        She subsequently told him that he would hear more from

her.       A supervisor then stepped between Taylor and the company

president to prevent the situation from further escalating out of

control.

       Admittedly, Taylor presents a different version of the events

of October 24, 1997.        She claims that she never refused to work but

only wanted to follow union policy by finding a person to fill in

on the buttonhole line and never shouted at or threatened any of

her supervisors.         She further contends that her version of the

events      is   entitled   to    some   credence         because    an   independent

arbitrator       found   that    she   did       not   refuse   to   work,   that   she

presented a sound reason for her actions, and that she did not

threaten anyone.3

       We would be inclined to find that a factual issue exists

concerning pretext if we looked solely at the evidence concerning



       3
      Taylor also argues that the Myrtle Temple affidavit supports
a finding of retaliation. In the affidavit, Temple opines that the
degree of discipline imposed on Taylor for her alleged
insubordinate conduct was inconsistent with her perception of past
company practices. However, the foundation for this opinion is
suspect given the fact that Temple did not witness Taylor’s conduct
nor did she have knowledge of the employment records of other
employees concerning punishment for prior acts of insubordination.
In our view, the Temple affidavit sheds little light on whether
Taylor was unlawfully retaliated against because (1) this was an
atypical situation in that Taylor’s alleged insubordination was
directed at the company president; and (2) other Marshall Durbin
employees who did not file EEOC charges were also fired for similar
acts of insubordination.

                                             6
whether Taylor’s actions amounted to unjustified insubordination.

However, as the district court noted, the undisputed summary

judgment evidence demonstrates that Marshall Durbin did not receive

notice that Taylor had filed the EEOC charge until October 31, 1997

(four days after she was fired).       The evidence indicates that

Taylor’s EEOC charge was not mailed to the company by the EEOC

until October 22 at the earliest. Moreover, the evidence indicates

that the letter informing the company of the charge was addressed

incorrectly. The benefits clerk who distributes and sorts the mail

at the Hattiesburg processing plant testified that the letter in

which notice was given of the EEOC charge was not received until

October 31, 1997.    Similarly, the company president testified that

he had no knowledge that Taylor had filed an EEOC charge at the

time he fired her.

     Taylor contends that the company president knew that she had

filed an EEOC charge.    However, she has presented no evidence to

support this contention, only speculation.      Because there is no

evidence to dispute the fact that Marshall Durbin had no knowledge

that she had filed an EEOC charge, it would be quite a leap of

logic for us to rule that a reasonable juror could infer that

Taylor’s termination resulted from retaliatory animus.    See Barrow

v. New Orleans Steamship Ass’n, 10 F.3d 292, 298 n. 25 (5th Cir.

1994) (whether the employer has knowledge of the protected activity

is relevant in determining causation); Mato v. Baldauf, 267 F.3d


                                  7
444, 452-53 (5th Cir. 2001)(a reasonable jury could not conclude

that the proffered legitimate non-discriminatory reason was a

pretext for retaliation, in part, because the plaintiff presented

no evidence that the decision-maker knew about the protected

activity   [sexual   harassment   complaints]   engaged   in   by   the

plaintiff).   We will not make such a leap in this case.

IV.   CONCLUSION

      We conclude that Marshall Durbin was entitled to summary

judgment on Taylor’s retaliation claim because Taylor did not

present sufficient evidence to support an inference of retaliation.

      AFFIRMED.




                                  8